                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS                                            §          NO. SA:13-CR-00316-OLG(6)
                                              §
STEVEN RUIZ                                   §

              MOTION TO WITHDRAW AS ATTORNEY OF RECORD

         COMES NOW ALAN BROWN, Attorney, and in accordance with the Code of

Professional Responsibility of the State Bar of Texas, moves that he be permitted to

withdraw as attorney of record for STEVEN RUIZ in the above-entitled and numbered

cause and in support thereof would show unto the Court as follows:

                                              I.

         The Honorable ALAN BROWN has been established as Counsel in the above-

entitled and numbered cause.

                                             II.

         The undersigned was hired for proceedings by trial or plea only.

                                             III.

         That ALAN BROWN has fulfilled his obligation insofar as his representation

through plea and final disposition. The undersigned is not retained to handle any possible

appeal.

         WHEREFORE, premises considered, in light of the aforementioned factor, the

undersigned respectfully requests permission to withdraw as attorney of record in this

cause.
                                                              Respectfully submitted,

                                                              LAW OFFICES OF ALAN BROWN
                                                              222 MAIN PLAZA
                                                              SAN ANTONIO, TEXAS 78205
                                                              (210) 227-5103 (O)
                                                              (210) 225-2481 (FAX)
                                                              state@lawofficesofalanbrown.com


                                                                         /S/
                                                              ALAN BROWN
                                                              STATE BAR NO. 03090000

                                                              ATTORNEY FOR THE DEFENDANT




                                        CERTIFICATE OF SERVICE



       I hereby certify that on the 26th day of June 2019, I electronically filed the foregoing with the Clerk

of Court using the CE/ECF system which will send notification of such filing to the following:


U.S. Attorney’s Office
601 NW Loop 410, Suite 600
San Antonio, Texas 78216

                                                                    /S/    .
                                                                ALAN BROWN
                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS                                           §          NO. SA:13-CR-00316-OLG(6)
                                             §
STEVEN RUIZ                                  §


                                         ORDER

       On this day came on for consideration the Motion to Withdraw as Attorney of

Record. After consideration of same, this court is of the opinion that said motion be

                                 GRANTED or DENIED.

IT IS HEREBY ORDERED THAT: ___________________________________

________________________________________________________________________

________________________________________________________________________

SIGNED and ENTERED on this the ____ day of ________________, 2019.




                                                   ______________________________
                                                       US DISTRICT JUDGE
